             Case 1:21-cv-00874 Document 1 Filed 09/03/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA, for the use
of GRAYBAR ELECTRIC COMPANY, a
New York corporation,

               Plaintiff,

       vs.                                                   No.

MARKEL INSURANCE COMPANY, an
Illinois Corporation.

               Defendants.

                                           COMPLAINT

       The complaint of the United States of America for the use and benefit of Graybar Electric

Company, a New York corporation (“Graybar”) against Defendant Markel Insurance Company,

an Illinois corporation (“Markel”) states as follows:

                                PARTIES AND JURISDICTION

       1.      Graybar, use plaintiff in this action, is a corporation organized and existing under

the laws of the State of New York. Graybar is engaged in the business of the supply of various

electrical supplies and materials used and incorporated in works of improvement of real property.

       2.      Defendant Markel, here referred to as defendant surety, is a corporation organized

and existing under the laws of the State of Illinois and duly authorized to engage in the business

of executing surety bonds in that state.

       3.      Jurisdiction of this action is founded on the Miller Act - 40 U.S.C. §§ 3131 to

3134. Venue is proper in this district because the principal contract was to be performed and
              Case 1:21-cv-00874 Document 1 Filed 09/03/21 Page 2 of 4




executed in the District of New Mexico for the improvement of the Los Alamos National

Laboratory.

                         FACTS COMMON TO RELIEF REQUESTED

        4.      The United States of America, acting through U.S. Department of Energy, and

Lauren Engineers & Constructors, Inc. (“Lauren”) entered into a written contract, here referred

to as the principal contract, by the terms of which Lauren agreed to provide work for the US

1485 Los Alamos National laboratory Phase 1 Steam Plant Replacement Project (“Project”);

Purchase Order No. 4500802091.

        5.      In accordance with 40 U.S.C. § 3131, Lauren as principal, and Defendant Markel,

as surety, on or about February 28, 2019, executed a payment bond to the United States by the

terms of which Lauren, as principal, and Markel, as surety, bound themselves jointly and

severally in the sum of $13,600,000, conditioned that if the principal shall promptly make

payment to all persons supplying labor and material in the prosecution of the work provided in

the above-mentioned principal contract, then this obligation to be void; otherwise, to remain in

full force and effect.

        6.      The bond was duly accepted by the United States and, on such acceptance, the

contract for the construction and completion of the Project was awarded to Lauren.

        7.      Subsequently, Graybar at the request of Lauren, and pursuant to a written

agreement, provided the supply of electrical materials for use in the Project with a current

amount now currently due and owing of $100,079.82.

        8.      Graybar was a supplier of Lauren, and the material provided to Lauren was

required to be performed by Lauren for completion of the Project.




                                                 2
                Case 1:21-cv-00874 Document 1 Filed 09/03/21 Page 3 of 4




          9.     Lauren has failed and neglected to pay Graybar the sum of $100,079.82 in

accordance with the agreement entered into by the Graybar and Lauren.

          10.    Upon information and belief it is alleged that Lauren has sought protection in

bankruptcy proceedings.

          11.    Graybar further claims, upon information and belief, that defendant Lauren has

failed and neglected to pay Graybar in accordance with the terms of the agreement in that Lauren

did not always pay Graybar in direct relation to the payment made to Lauren, as required by the

agreement between the parties.

     FIRST CAUSE OF ACTION – CLAIM UPON MILLER ACT PUBLIC WORKS
                            PAYMENT BOND

          12.    Graybar incorporates the allegations of all forgoing paragraphs as if fully set forth

herein.

          13.    More than ninety (90) days have expired since Graybar last supplied materials in

connection with the above-mentioned principal contract.

          14.    Graybar has complied with all rules and requirements of the Miller Act for

perfecting a right of action under the above-described bond. All conditions precedent to the

making of this claim have been performed or have occurred.

          15.    Graybar is entitled by law to recover interest on the above-stated amounts due at

the maximum legal pre-judgment interest rate from the date the sums became due and owing to

the date of judgment. Graybar is also entitled by law to recover interest at a maximum legal

post-judgment interest rate from and after the date of judgment until paid.

          16.    One (1) year has not elapsed from the date on which the last materials were

supplied by Graybar for Lauren on the above-described government construction project, and




                                                   3
              Case 1:21-cv-00874 Document 1 Filed 09/03/21 Page 4 of 4




although due demand has been made on Lauren and Markel, no part of the sum of $100,079.82,

or any interest on such sum, or any sums owed as stated above, has been paid to Graybar.

        17.    Graybar has employed the undersigned attorneys to enforce payment of this

contract and is entitled, pursuant to the terms of the agreement, to recover reasonable attorney’s

fees.

        WHEREFORE, the United States of America, on behalf of and to the use of Graybar,

requests judgment against Defendant Markel, as follows:

        1.     For the sum of at least $100,079.82, with any additional amounts due subject to

proof, together with the maximum rate of legal prejudgment interest from the date the sums

became due and owing to the date of judgment, and the maximum rate of legal post-judgment

interest from and after the date of judgment until paid;

        2.     For costs of this action;

        3.     For reasonable attorney’s fees incurred in prosecuting this action; and

        4.     For such other and further relief as the court deems just and proper.



Dated: August 31, 2021                        HOWARD & HOWARD ATTORNEYS, PLLC

                                              __/s/ Brian J. Pezzillo_________________
                                              Brian J. Pezzillo, Esq.
                                              NM Bar #9029
                                              3800 Howard Hughes Pkwy., Ste. 1000
                                              Las Vegas, NV 89169
                                              Ph: 702-667-4839
                                              Facsimile: 702-567-1568
                                              bjp@h2law.com




                                                 4
